United States Court of Appeals
                                                                   Fifth Circuit
                                                                  F I L E D
               IN THE UNITED STATES COURT OF APPEALS               April 16, 2003
                       FOR THE FIFTH CIRCUIT
                                                               Charles R. Fulbruge III
                         __________________                            Clerk

                            No. 02-50844
                          Summary Calendar
                         __________________


                         ANTHONY RODRIGUEZ,

                                                   Plaintiff-Appellant,

                                 versus

                      UNITED STATES OF AMERICA,

                                                    Defendant-Appellee.


           Appeal from the United States District Court
                 for the Western District of Texas
                            (01-CV-726)


Before BARKSDALE, DEMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Anthony Rodriguez appeals, pro se, from the dismissal with

prejudice of his civil rights complaint against the United States

alleging   numerous   physical    and     mental   ailments,     financial

difficulties, and inability to obtain relief from prior actions.

Rodriguez’s complaint was dismissed, pursuant to FED. R. CIV. P.

12(b)(6), for failure to state a claim.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     We normally review a 12(b)(6) dismissal de novo.                  E.g.,

Bazrowx v. Scott, 136 F.3d 1053, 1054 (5th Cir.), cert. denied, 525
U.S. 865 (1998).    However, Rodriguez has not challenged in this

court the district court’s reasons for dismissing his complaint.

Accordingly, it is as if Rodriguez had not appealed the judgment.

See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).

     Rodriguez’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).         Because

the appeal is frivolous, it is DISMISSED.     See 5TH CIR. R. 42.2.       We

caution Rodriguez that any further frivolous pleadings of any kind

may result in the imposition of sanctions, including dismissal,

monetary   sanctions,   and   restrictions   on   his   ability   to   file

pleadings in this court and any court subject to this court’s

jurisdiction.

       APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS WARNING ISSUED




                                   2